The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
Remarks
This Office Action is in response to the Applicant Arguments/Remarks and Claim Amendments filed 11/22/2021. Claims 1 and 10 have been amended. Claims 2, 3 and 8 have been previously canceled. Claim 11 has been added. Claims 1, 4-7, and 9-11 are still pending in the current application, with claims 1 and 10 being independent. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application 2004/0068313 A1 to Jenney et al. (hereinafter referred to as “Jenney”), in view of United States Patent Application Pub. No. US 2011/0091510 A1 to Lele et al. (hereinafter referred to as “Lele”). 
Referring to claim 1, Jenney discloses an implantable device comprising at least one electrode for carrying an electrical signal, the electrode comprising a substrate and at least one portion for directly contacting a biological cell or tissue (e.g. Fig. 1 and 5, paragraphs [0038, 0047] disclose an implantable lead comprising a tip electrode 22 and ring electrode 24 that can be used as pacing/sensing electrode or cardioverting/defibrillating electrode. Fig. 5 shows the tip electrode 22 including a conductive electrode body 92 having an active outer surface 94 adapted to engage the target tissue).	Jenney states that the tip electrode 22 comprises an outer surface of the at least one portion is made by a coating that rendered electrically conductive (e.g. paragraph [0047]), but did not teach the limitation wherein the at least one portion of the electrode is made of Indium nitride (InN). This limitation is taught by Lele, which discloses nanorods, compositions and substrates comprising nanorods composed of InN that can be used to prepare substrate surface (e.g. paragraphs [0006-0008, 0031]). The nanorods can be designed with conductive or semi-conductive property to be used for medical devices such as neural electrodes (e.g. paragraphs [0003, 0046-0049]) or implantable medical devices (e.g. paragraphs [0037-0038]). The nanorods is also designed for preventing, inhibiting and/or reducing cellular adhesion, growth, and survival to a substrate surface, which can be used to help prevent fibrosis around an implanted device (e.g. paragraph [0032]). It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the electrode taught by Jenney to include the nanorods material taught by Lele, since such modification would be applying known work in one field of endeavor to a similar device to yield the predictable result of a biocompatible material with controllable conductivity and a desirable feature of preventing fibrosis around an implantable device.  	The Examiner submits the biofouling effect are created by uncontrolled growth of tissue on the device and material instead of conductive polymer as claimed. As discussed above, the combined invention of Jenney and Lele would necessarily prevent and inhibit cell/tissue adhesion, growth, and 
Referring to claim 4, Jenney and Lele disclose the device according to claim 1, Jenney further teaches the limitation wherein the coating integrally covers said at least one electrode (e.g. Figs 5, paragraph [0047] states that the electrode 22 comprises a conductive electrode body with an active outer surface). Lele also states that Nanorods of the invention can be applied to surface using industrial dip coating processes (e.g. paragraph [0031]). 
Referring to claims 5 and 6, Jenney and Lele disclose the device according to claim 1, Jenney  further teaches the limitation wherein the device comprises at least one electrode end for electrically connecting the electrode to a biological cell or tissue (e.g. paragraph [0047] states that the outer surface 94 of the tip electrode 22 is adapted to engage the target tissue and to electrically stimulate that tissue and/or sense electrical signals therefrom). 
Referring to claim 7, Jenney and Lele disclose the device according to claim 1, Jenney further teaches the limitation wherein the electrode comprise at least one conducting portion distinct of said portion made of InN and wherein said conducting portion is made of a conducting or semiconducting material (Figs. 5,7 and paragraph [0047] disclose tip electrode 22 having transverse wall 96 with conductive pin 104 projecting proximally from the transverse wall, which can be used to establish electrical continuity between connector assembly of the lead and the tip electrode 22). 
Referring to claim 9, Jenney and Lele disclose the device according to claim 1, Jenney further teaches the limitation wherein the device further comprises signal processing means operatively connected to said at least one electrode and configured for processing a signal carried by said at least one electrode (e.g. paragraphs [0038-0039] states that the implantable lead is configured to be used with a pulse generator such as a pacemaker or an implantable cardioverter/defibrillator, wherein the 
Referring to claim 10, Jenney discloses a method for carrying an electric signal comprising an implantable electrode with conductive, as opposed to semiconductive, material on the outer surface of the electrode for contacting a biological cell or tissue (e.g. Fig. 1 and 5, paragraphs [0038, 0047] disclose an implantable lead comprising a tip electrode 22 and ring electrode 24 that can be used as pacing/sensing electrode or cardioverting/defibrillating electrode. Fig. 5 shows the tip electrode 22 including a conductive electrode body 92 having an active outer surface 94 adapted to engage the target tissue).  	Jenney did not teach the limitation wherein the at least one portion of the electrode is made of Indium nitride (InN). This limitation is taught by Lele, which discloses nanorods, compositions and substrates comprising nanorods composed of InN that can be used to prepare substrate surface (e.g. paragraphs [0006-0008, 0031]). The nanorods can be designed with conductive or semi-conductive property to be used for medical devices such as neural electrodes (e.g. paragraphs [0003, 0046-0049]) or implantable medical devices (e.g. paragraphs [0037-0038]). The nanorods is also designed for preventing, inhibiting and/or reducing cellular adhesion, growth, and survival to a substrate surface, which can be used to help prevent fibrosis around an implanted device (e.g. paragraph [0032]). It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the electrodes taught by Jenney to include the nanorods material taught by Lele, since such modification would be applying known work in one field of endeavor to a similar device to yield the predictable result of a biocompatible material with controllable conductivity and a desirable feature of preventing fibrosis around an implantable device.  	The Examiner submits the biofouling effect are created by uncontrolled growth of tissue on the device and material instead of conductive polymer as claimed. As discussed above, the combined 
Referring to claim 11, Jenney and Lele disclose the device according to claim 1, Jenney further teaches the limitation wherein the device comprises semiconductors for processing or transmitting a receiving signal to or from the implantable device, said semiconductors being provided on the substrate (e.g. paragraphs [0038-0041] state that the lead 10 includes a lead body 12 having proximal end portion 14 and distal end portion 16, wherein the lead body is adapted to transmit stimulating and/or sensed electrical signals between the connector assembly 18 on the proximal end portion to the tip electrode and ring electrode on the distal end. The lead body comprises lumen filled with conductive polymers that can be considered as semiconductors). 

Response to Arguments
Applicant’s arguments, filed 11/22/2021 with respect to the rejection(s) of claims 1, 4-7, and 9-10 under 35 U.S.C. 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792